DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 6, 7, 8 recites the limitation "the free spectral range”, “the laser optical gain medium", “the antenna” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
For the purpose of examination, it is assumed “the free spectral range”, "the laser optical gain medium", and “the antenna” - as “a free spectral range”, “a laser optical gain medium”, and “an antenna” or any element performing equivalent function(s).  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Belkin et al. (US 2016/0308331).
With respect to claim 1, Belkin et al. ‘331 shows and discloses an electronic device (Fig 1-3), comprising: a quantum cascade laser (QCL) configured to generate a terahertz (THz) or microwave carrier signal based on intracavity beating of laser optical frequency modes of the QCL (TITLE; Abstract; Fig 1-3; Section [005, 022-026, 039] Thz,  mid-IR).
With respect to claim 5, Belkin et al. ‘331 shows and discloses wherein frequency spacing of the laser optical frequency modes is within a THz or microwave range (Fig 1-3, 5-6A; Section [026, 039] Thz frequency spacing, mid-IR ).
	Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3, 4, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Belkin et al. (US 2016/0308331).
With respect to claim 3, Belkin et al. ‘331 shows and discloses wherein the QCL is (Section [002, 011] harmonic phase-matching).
With respect to claim 4, Belkin et al. ‘331 shows and discloses wherein the laser optical frequency modes are mid-infrared harmonic frequency combs (Section [002, 026, 039] IR harmonic)
With respect to claim 6, Belkin et al. ‘331 shows and discloses wherein the free spectral range (FSR) of the QCL depends on a cavity length of the QCL (Fig 1-3; Section [006, 022] QCL depends on cavity length).
With respect to claim 7, the claim further requires wherein the laser waveguide and the laser optical gain medium of the QCL define a Fabry-Perot laser cavity.  Belkin et al. ‘331 did not explicitly state the above.  However, it is well-known in the art of the use of a gain medium (i.e. QCL) and a waveguide (i.e. fiber grating, reflector) to define a FP laser cavity.
With respect to claim 8, the claim further requires wherein the antenna is a phase-array antenna integrated with the electrode of the QCL.  Belkin et al. ‘331 did not explicitly state the above.  However, it is known to use couple/connect/integrate a phase-array antenna with the QCL in an electronic package, for the benefit deliver power to the devices.
With respect to claim 9, Belkin et al. ‘331 shows and discloses wherein the QCL further comprises at least one facet optical coating (Fig 1-3; Section [019, 026, 038] facet coating).
With respect to claim 10, the claim further requires further comprising a laser control unit configured to control operation of the QCL.  Belkin et al. ‘331 did not explicitly state the above.  However, it is well-known in the art to use of controller in controller to control the power or .
Reasons for Allowance 	
7.	Claims 11-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  

Belkin et al. (US 2016/0308331) and Wanke (US 9,,9391,420) are cited as pertinent prior art.
With respect to claim 11, Belkin et al. ‘331 shows and discloses a QCL electronic device generate a terahertz (THz) or microwave carrier signal (TITLE; Abstract; Fig 1-3; Section [005, 022-026, 039] Thz,  mid-IR).  
Wanke ‘420 of analogous art shows and discloses a QCL laser system generate a THz that can locked by mixing different frequencies (i.e. fundamental/ harmonic)  and can use a QCL in a Fabry-Perot cavity (Fig 1-3; Col 2: 1-67).
However, the references fail to teach an antenna configured to receive a terahertz (THz) or microwave communication signal; and a quantum cascade laser (QCL) configured to generate a THz or microwave carrier signal and to de-couple the THz or microwave communication signal from the THz or microwave carrier signal into an output baseband signal, the QCL comprising: a laser waveguide, a laser optical gain medium incorporated in the laser waveguide, and at least one electrode configured to output the output baseband signal.
Similarly with respect to claim 20, the references fail to teach a communication system, 
Claims 12-19 are also allowable as they directly depend on claim 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Allowable Subject Matter
8.	Claims 2 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 2: 
wherein the QCL comprises: a laser waveguide, a laser optical gain medium incorporated in the laser waveguide, and at least one electrode configured to receive an input baseband signal, 
					COMMUNICATION
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  It is cited primarily to show the product of the instant invention
		
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-1948. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/TUAN N NGUYEN/Primary Examiner, Art Unit 2828